Case 1:17-cv-24469-CMA Document 29 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-24469-CIV-ALTONAGA/Goodman

  ELIZABETH MCKENZIE,

         Plaintiff,
  vs.

  STEINER TRANSOCEAN, LTD.,

        Defendant.
  _____________________________/

                             ORDER RESCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Anne Bloom from Bloom

  Mediation on Thursday, October 25, 2018, at 10:00 a.m. at 2650 Biscayne Blvd., Suite 2650, in

  Miami, Florida. The parties shall file a report of the results of the mediation conference must be

  filed no later than October 30, 2018.

         DONE AND ORDERED in Miami, Florida, this 5th day of October, 2018.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
